Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-24-2001

Lin v. INS
Precedential or Non-Precedential:

Docket 00-1849




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Lin v. INS" (2001). 2001 Decisions. Paper 10.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/10


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed January 24, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-1849

LI WU LIN,

       Petitioner

v.

IMMIGRATION & NATURALIZATION SER VICE,

       Respondent

Petition for Review of a Decision
of the Immigration and Naturalization Service
(A 72 492 341)

Argued December 5, 2000

BEFORE: BARRY, COWEN and
WOOD,*Circuit Judges

(Filed January 24, 2001)



_________________________________________________________________
* Honorable Harlington Wood, Jr., United States Circuit Judge, U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
       Theodore N. Cox, Esq. (Argued)
       401 Broadway, Suite 1802
       New York, NY 10013

        Counsel for Petitioner

       Linda S. Wendtland, Esq.
       Terri J. Scadron, Esq.
       John M. McAdams, Jr., Esq.
       Robbin K. Blaya, Esq. (Argued)
       United States Department of Justice
       Office of Immigration Litigation
       P.O. Box 878
       Ben Franklin Station
       Washington, DC 20044

        Counsel for Respondent

OPINION OF THE COURT

COWEN, Circuit Judge.

Li Wu Lin, once a student in the People's Republic of
China, participated prominently in four pr o-democracy
protests in the weeks and days before the massacre at
Tiananmen Square. Fearing persecution in the wake of the
government's crackdown, Lin fled his country and
eventually arrived in the United States wher e he sought
both political asylum under S 208(a) of the Immigration and
Nationality Act, 8 U.S.C. S 1158(a), and withholding of
deportation under S 243(h) of the Act, 8 U.S.C. S 1253(h).
The immigration judge and the Board of Immigration
Appeals have denied him relief under both pr ovisions,
clearing the way for his deportation. Lin now brings this
petition for review.

I

In the spring of 1989 Lin was fifteen-years old and a
student at a middle school in the Fujian Province.
Sympathetic to the student movement then gaining
momentum, Lin joined in marches that pr otested the

                                 2
government's corruption, undemocratic rule, and disregard
for human rights.

The first demonstration that Lin joined occurr ed on May
18th, 1989, and involved about 1,000 students who
gathered in front of a county gover nment building. Because
Lin is unusually tall and, as he puts it, "very active," he
was placed at the front of the march and given a protest
sign to hold and a headband to wear that demanded
freedom for China. He explained that a few of his teachers
helped organize the demonstration and participated in the
march, but others were afraid of getting involved.

On May 25th Lin again joined the head of the assembled
crowd, held a sign, and marched to the county government
building. This time when they arrived at the building, the
police and army blocked the entrance. Lin and the others
tried to push through the barricade to occupy the building,
but the officers and soldiers pushed the students back,
beating them with electric batons. Lin said he shielded
himself with his arms as he retreated. A few days later Lin
headed another parade on May 30th, and he went to a
fourth on June 2nd when he traveled with others to a large
demonstration in front of the city gover nment building in
Fuzhou, a large city in the province.

Two days after this last demonstration, the pr otest
movement in China ended with the Tiananmen Square
massacre in Beijing on June 4th, 1989. Accor ding to every
major American newspaper, Chinese soldiers accompanied
by 25-ton tanks drove the student protesters from
Tiananmen Square, fired on them with automatic weapons,
and crushed others to death under the tanks. Newspapers
reported that at least 700 people were killed. See, e.g.,
Daniel Southerland, Death in Tiananmen;W itnesses
Describe the Devasting Assault, Washington Post, June 5,
1989, at A1.

Although he did not live in Beijing and had not
participated in any protests there, Lin was worried about
the sharp change in the government's r esponse to the
protests. After an uncle informed him that the police were
seeking one of his relatives for her participation in protests,
he feared that they would soon come after him too, so he

                                3
traveled to an aunt's home in another town about twenty
minutes away by bus.

Six days after the massacre in Beijing, on June 10th, two
police officers and a brigade leader in fact came to Lin's
home. Because he was not there, they spoke to his mother
(Lin's father is deceased) and gave her a subpoena
demanding that Lin appear immediately for interr ogation at
the Security Section, Public Security Bureau. In his written
personal statement Lin said that "the officers told my
mother I was involved in the democracy movement and they
demanded to know my location. When she didn't tell, they
demanded she find me. . . . They said I would be arrested
and punished strictly if I was caught, including
imprisonment." App. at 126.

Although political refugees are rar ely able, amid the
confusion of flight, to amass physical evidence verifying the
validity of their asylum claims, see Senathirajah v. INS, 157
F.3d 210, 216-17 (3d Cir. 1998), in this case Lin's mother
managed to mail him the subpoena she received. A copy of
the subpoena, with a translation, has been included in the
record, and all of the information on it is consistent with
Lin's story. The immigration judge did request that the
government check the age or authenticity of the document,
but the government failed to take any action.

Despite the police's delivery of the subpoena, Lin never
reported for interrogation. Instead he moved from his aunt's
house to a much more distant location thr ee hours away,
where he stayed for roughly two-and-a-half years while his
family gathered the money to pay a smuggler to take him
out of the country. During his wait, Lin said he worked
briefly in a bakery for a few months, but then quit because
he was afraid he would attract the government's attention.

Officials returned to Lin's home five more times to look
for him. The first time they returned, on June 20th, 1989,
Lin said that the officers took his mother to the Changle
County Security Bureau, detained her for half a day, and
threatened her when she would not reveal her son's
location. Lin said they "asked her many times about me
and threatened to jail her." App. at 126. The officers
returned in early July of 1989, at the end of 1989, on May

                                4
1, 1990, and in January of 1991. Lin explained,"They
always asked for my location, said I had participated in the
student movement, and continued to say I would be in
serious trouble if caught." App. at 127.

Lin learned that one of his classmates, Lin Bin, whom he
knew well, was arrested and sentenced to one year of
detention and forced labor. In Mar ch of 1990 three other
classmates were arrested, beaten, and sentenced to
between one and one-and-a-half years of detention and
forced labor. Lin testified that these classmates "all had
participated in the same events that I did, and all were
sentenced for their student movement activities." App. at
127.

Once the smugglers supplied him with a fake passport
from Singapore, Lin left China on January 25th, 1992, and
traveled by airplane first to Sen Jen (phonetic spelling) and
then Hong Kong where he stayed for about a week. After a
brief stopover in Singapore, he moved again to somewhere
in former Czechoslovakia, where he lived with another
person from China for about eight months. Fr om there he
took a train to a country whose identity he never learned
and boarded a plane for the United States, arriving on
October 31st, 1992.

Lin appeared before an immigration judge for two
evidentiary hearings--one on May 18th, 1993, and the
second on September 19th, 1993. The judge rendered a
brief oral opinion at the second hearing denying Lin the
relief he sought. About six-and-a-half years later--a delay
the government's lawyer attributed to the agency's backlog
--the Board rejected Lin's appeal. Collectively, the total
time that this case has been pending now spans seven-and-
a-half years. This delay is unconscionable. As other courts
have remarked, many problems are cr eated when asylum
cases are so protracted. Salameda v. INS, 70 F.3d 447, 449
(7th Cir. 1995).

In its two-page opinion, the Board found Lin's testimony
credible and consistent, but the Board nevertheless
concluded that Lin did not have a well-founded fear of
persecution in China. The Board reasoned, as did the
immigration judge, that since Lin admitted in his testimony

                                5
that he joined the other demonstrators in attempting to
occupy a county government building during the second
demonstration, the subpoena merely showed that the
Chinese government was interested in enforcing a neutral
law of general applicability, namely the law against
trespass.

II

We have jurisdiction under S 106(a)(1) of the Immigration
and Nationality Act, 8 U.S.C. S 1105a(a)(1), as amended by
S 309 of the Illegal Immigration Refor m and Immigrant
Responsibility Act of 1996, Pub. L. 104-208, 110 Stat. 3009
(Sept. 30, 1996). Because this case does not tur n on any
novel legal interpretation by the Board and instead involves
the Board's fact-finding and application of established legal
standards, we will reverse the Boar d's decision to deny
asylum and withholding of deportation "only if a reasonable
fact-finder would have to conclude that the r equisite fear of
persecution existed." Chang v. INS, 119 F .3d 1055, 1060
(3d Cir. 1997) (citing INS v. Elias-Zacarias, 502 U.S. 478,
480, 112 S. Ct. 812 (1992)).

Lin has sought two different types of r elief--political
asylum and withholding of deportation. To qualify for
political asylum, the first type of relief, an alien must be a
"refugee" within the meaning of 8 U.S.C.S 1158(a). Under
that provision a refugee includes those who are unable or
unwilling to return to their country of nationality "because
of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a
particular social group or political opinion." Chang, 119
F.3d at 1059 (quoting 8 U.S.C. S 1101(42)(A)). In this case
Lin seeks to establish that he has a well-founded fear of
persecution because of his political opinions. Br eaking this
standard into parts, we can say that Lin must show that (1)
the government pursued him because of his political
opinions, (2) the action that the government would take
against him is sufficiently serious to constitute persecution,
and (3) he has a "well-founded fear" that the persecution
will in fact occur. See, e.g., Chang, 119 F.3d at 1067 n.9.

For the government's action to constitute persecution, it
must amount to more than "generally harsh conditions

                               6
shared by many other persons," but "does include threats
to life, confinement, torture, and economic r estrictions so
severe that they constitute a real thr eat to life or freedom."
Chang, 119 F.3d at 1066 (citations omitted). The
requirement that his fear be "well-founded" includes both a
subjective and objective component. No one has ever
questioned that Lin holds a genuine subjective fear of
persecution, so our focus is on the objective standard--i.e.,
was his subjective fear of persecution "supported by
objective evidence that persecution is a reasonable
possibility." Chang, 119 F.3d at 1066 (citing INS v. Cardoza-
Fonseca, 480 U.S. 421, 430, 440, 107 S. Ct. 1207, 1212,
1217-18 (1987)). This standard "does not r equire a showing
that persecution is more likely than not. Fear can be well-
founded even `when there is less than 50% chance of the
occurrence taking place.' " Chang, 119 F.3d at 1066
(quoting Cardoza-Fonseca, 480 U.S. at 431, 107 S.Ct. at
1213).

If an alien satisfies these standards for political asylum,
then the Attorney General has discretion to decide whether
to grant asylum or not. Cardoza-Fonseca , 480 U.S. at 428
n.5, 107 S. Ct. at 1211 n. 5. By contrast, if an alien
qualifies for withholding of deportation, the second type of
relief at issue in this appeal, then the Attor ney General is
prohibited from deporting the alien to the country where
the persecution will occur. 480 U.S. at 429 n.6, 107 S. Ct.
at 1212 n.6.

To qualify for mandatory relief under withholding of
deportation, Lin must show a clear probability that upon
his return to China "his life or fr eedom would be
threatened" because of his political opinions. Chang, 119
F.3d at 1066. Put differently, the standard is that he must
show that it is more likely than not that he will face
persecution if he is deported. Cardoza-Fonseca, 480 U.S. at
430, 107 S.Ct. at 1212.

In Chang we held that an alien can be entitled to both
asylum and withholding of deportation based on a fear of
prosecution under a law of general applicability. "[T]he
memory of Hitler's atrocities and of the legal system he
corrupted to serve his purposes . . . are still too fresh for us
to suppose that physical persecution may not bear the nihil

                               7
obstat of a `recognized judicial system.' " Chang, 119 F.3d
at 1060-61 (quoting Sovich v. Esperdy, 319 F.2d 21, 28 (2d
Cir. 1963)). We concluded that if the prosecution is
motivated by one of the enumerated factors, such as
political opinion, and if the punishment under the law is
sufficiently serious to constitute persecution, then the
prosecution under the law of general applicability can
justify asylum or withholding of deportation. Chang, 119
F.3d at 1061.

III

We conclude that Lin has satisfied both the standards for
political asylum and those for withholding of deportation.
The Board reasoned in our case that while Lin is credible--
a conclusion in keeping with our decisions in Senathirajah
and Balasubramanrim v. INS, 143 F.3d 157 (3d Cir. 1998)--
he does not face persecution. Instead, the Boar d
speculated, his testimony only established that the Chinese
police sought him for trespass. But the Boar d's view of
events is wholly unsupported by the recor d. Nowhere is
there any evidence that the Chinese police sought Lin
because of his trespass as opposed to his political
expression. Indeed, for all the evidence r evealed, the
government was not even aware that Lin committed
trespass as part of his participation in mar ches. Lin
specifically asserted that when the police first came to his
house, they said that they sought him because he was
"involved in the democracy movement." The police said
nothing about trespass. Lin also specifically stated that his
classmates were beaten, incarcerated, and subjected to
forced labor "for their student movement activities."

More fundamentally, Lin's subpoena was issued six days
after the Chinese government used tanks and machine
guns to kill at least 700 hundred and possibly more
nonviolent protesters. It is difficult to believe that in the
wake of political repression on that scale that the
government was acting as a disinterested enforcer of
neutral laws when it demanded that Lin appear for
interrogation. We do not understand why the government
would send two police officers and a brigade leader if it did
not believe more was at stake than a fifteen-year old's

                               8
trespass. Nor does it make sense that if simple trespass
was at issue, the police would returnfive more times over
the course of the next year and a half. That is a long time
to pursue a middle-school student's trespass. Nor would it
make sense that they would take Lin's mother to the
security bureau and interrogate her for half a day about his
whereabouts. Nor is it very plausible that the government
would subject Lin's classmates to the punishment they
received if trespassing was foremost on the government's
mind.

The idea that the subpoena was not aimed at Lin's
political expression also flies in the face of what journalists
reported shortly after the massacre in T iananmen Square.
On June 9th, 1989--the day before the police brought the
subpoena to Lin's mother--the Wall Str eet Journal reported
that the Chinese government "launch[ed] a campaign of
arrests against student and other demonstrators." The
article said that Premier Li Peng appear ed on television for
the first time since the massacre and was"shown
congratulating troops on behalf of the gover nment and the
Communist Party." The article continued, "Government
television announcements demanded that student
demonstration leaders and free labor-union organizers turn
themselves in or face arrest." James P . Sterba, Campaign is
Begun to Arrest Protesters as Signs Gr ow that Hardliners
Prevail, Wall Street Jour nal, June 9, 1989. See also
Nicholas D. Kristof, China's Premier Reappears; Army
Seems to Tighten Grip, New York T imes, June 9, 1989;
Nicholas D. Kristof, Crackdown in China; A Student Leader
Turns Himself In, June 17, 1989 ("The[Chinese]
Government today reported a new series of arrests around
the nation of those involved in the democracy movement.").
Even a passing familiarity with China's history in the
twentieth century would remind the Boar d that the Chinese
government has frequently used for ce and coercion to
suppress political dissent. The Cultural Revolution occurred
as recently as 1966 to 1976--within Lin's own life. Severe
political repression is not a remote part of China's history.

Indeed, Assistant Secretary Harold Koh's r ecent
testimony in March of 2000 before a House subcommittee
indicated, "In the weeks leading up to both June 4th, the

                               9
10th anniversary of the Tiananmen massacr e, and October
1st, the 50th anniversary of the founding of the People's
Republic, the Government moved against political
dissidents across the country, detaining and formally
arresting scores of activists nationwide and thwarting any
attempts to use the anniversaries as opportunities for
protest." Testimony before the Subcommittee on
International Operations and Human Rights, U.S. House of
Representatives, Washington D.C., Mar ch 8, 2000,
http://www.state.gov/www/policy_remarks/2000. In the
brief Lin submitted in 1993 to the Board, he points out that
the State Department's 1992 Country Report stated that
20-30% of the protesters detained for participating in the
pro-democracy protests were still imprisoned at that time,
and the number of people incarcerated could be in the
thousands. App. at 7. Other reports put the numbers even
higher. Id.

When the government's lawyer skeptically questioned Lin
about why he remembered the exact day he left China--
January 25th, 1989--Lin testified:

       I escaped out of my country. I was so scared of the
       arrest by the Chinese Public Security Bur eau officers,
       so I could still remember it.

       Q. Okay.

       A. I was so scared.

       Q. Thank you.

App. at 98.

On appeal the government defends the Boar d's decision
by invoking a one-page letter that the State Department
submitted to the immigration judge. But the thrust of that
letter was to reject Lin's credibility--something the Board
expressly did not do. Because the Board never cited the
State Department's letter in its opinion and could not have
relied on it with much logical consistency, we question to
what extent the Board's decision can be upheld based on
what that letter said. Perhaps the gover nment's theory is
that the Board implicitly rejected Lin's credibility to the
extent that it conflicted with what was said in the letter.
But the Board of course never identified any part of Lin's

                               10
testimony that it rejected as not credible, and so we have
no way to evaluate the validity of its reasons for
purportedly rejecting part of his story. Despite these defects
in relying on the State Department's letter , however, we will
address the contents of that letter because wefind its
reasoning as unconvincing as the Board's.

One reason that the State Department's letter r ejected
Lin's account as not credible was that he stayed in China
"three years" after the subpoena was issued, yet he did "not
explain clearly how he managed, assuming the police were
after him, to avoid arrest by staying at the home of a
relative who could have been found easily by local security
authorities." App. at 130.

Initially, we observe that Lin stayed in China for two-and-
a-half years, not three as the letter said, and there are only
the most fleeting references in the r ecord about where or
with whom he stayed during those years. We also want to
emphasize that no one ever asked him how he avoided the
authorities. And Lin did volunteer that he tried to escape
detection by moving three hours away, and added that he
quit working in a bakery after a few months because he
was afraid he would attract the government's attention. But
the most fundamental point here, of course, is that the
authorities could have easily decided that pursuing Lin, a
fifteen-year old, was not worth the resour ces it would take
to discover him three hours distant and in hiding. China is
a big country.

While the State Department's letter acknowledged that
the agency did "not have independent knowledge about this
applicant," it concluded that Lin's "description of the
vigorous police efforts against him and his schoolmates is
inconsistent with the situation as we understand it." App.
130. Specifically, the letter said that the "demonstrations
[i]n Fuzhou were far less dramatic than those in Beijing,
and the crackdown in their aftermath was similarly mild."
Id. The only evidence capable of evaluation that the letter
cited in support of these claims is an article written by two
American college professors who had brought a class of
their students to China some time before the T iananmen
Square demonstrations.

                               11
Before we discuss this article, we think it is important to
emphasize that the Board's decisions cannot be sustained
simply by invoking the State Department's authority. We
are expected to conduct review of the Boar d's decisions,
and that procedural safeguard would be destroyed if the
Board could justify its decisions simply by invoking
assertions by the State Department that themselves provide
no means for evaluating their validity. See Galina v. INS,
213 F.3d 955, 958-59 (7th Cir. 2000). The Board cannot
hide behind the State Department's letterhead. We turn
therefore to the college professor's article and its value in
assessing the legitimacy of Lin's claims.

The first problem with the article is that it is difficult to
discern how close the authors were to the specific county
where Lin lived and whether they had any first-hand
knowledge about the demonstrations there or the police
response to it. Their article does observe that Fujian
Province, the region they discuss, is the size of Nicaragua
or the former Czechoslovakia and had in 1989 a population
of 26 million people. Obviously they were not speaking from
personal experience about all the demonstrations in a
region that size. And there are r easons to doubt how well
their observations generalize. While they described as
"benign" the police response to the pr otests that they saw,
and add that a month before the massacr e, the Provincial
Party Committee had "praised [the students'] patriotism,"
app. at 134-35, the authors do not mention any of the
protests Lin described, protests that the Board accepted as
having occurred and that indeed formed the basis of its
decision.

The Board's own reasoning relied on the fact that the
police sought Lin because he tried to press past police and
soldiers to occupy a government building. And Lin
explained that during that clash, the authorities beat
protesters with electric batons, confrontations that the
professors showed no awareness of while describing the
police response as benign. The authors also maintained
that the demonstrations in the region "r eached their peak"
on May 18th, which was the date Lin joined in his first
march. These omissions and errors r einforce the
impression that the professors' on-the-gr ound observations

                               12
may not have been as accurate as those by someone like
Lin who lived all his life in the area.

But the most important defect in the government's
reliance on this article is that the benign police responses
reported by the authors all occurred befor e the massacre in
Tiananmen Square. Events before the massacre are not the
appropriate standard for judging the political fallout
afterwards. It is well understood that the Chinese
government's decision to use force against the protesters in
Beijing was the product of a power struggle within the
government and that those favoring less fr eedom emerged
in control. This shift in leadership inevitably prompted a
more repressive approach by the government. Even the
authors of the article acknowledge that befor e the
massacre, "Fujian officials were r eluctant to take tough
measures against demonstrators, perhaps because they
could not predict the outcome of the crisis." Id. at 134. The
authors also indicated that the situation was much more
serious after the massacre. Even in the location where the
authors were, "there was a realistic acceptance that further
demonstrations would be dangerous. We only witnessed one
more, on 6 June." Id. at 136. The article adds that the
university in Fuzhou closed two weeks early, and while a
short time later national and provincial education
commissions "demanded that schools make students return
to class," many parents were afraid to let their children
return. App. at 137. The authors observed, "By 18 June,
Fuzhou was utterly quiet." Id.

At one point the article does remark, "A few students
were questioned by the police, but we hear d of no arrests."
App. at 142. But there is no reason to think that two
American college professors--who were busily shepherding
a class of students--were especially well informed about
whom the police sought, particularly in a region with 26
million inhabitants in an area the size of for mer
Czechoslovakia. The Chinese government did not make
these college professors privy to their enfor cement plans.
Lin testified credibly that the police served him with a
subpoena six days after the massacre in Beijing, and he
even supplied the subpoena to the immigration judge. He
also testified that he learned that four of his classmates

                               13
were arrested and punished for their participation in
protests. Significantly, Lin said that at least three of those
arrests occurred in March of 1990, a date well after the
article was written and almost a year after the massacre.

The article also acknowledged that the Chinese
government was keenly aware of public r elations and did
try to manipulate foreigners who were visiting. The authors
commented that when the evening news showed footage of
two of the American students walking in a mar ch with
Chinese students, the professors received a call rebuking
them even before the broadcast was over , and the police
refused to extend any student's visa beyond the end of the
term. And once the massacre occurr ed, with its sea-change
in the government's response, the pr ofessors explained that
they declined to attend a banquet because other for eigners
who had done so in other cities were filmed and televised as
supporters of Beijing. It is also significant that we are not
presented with any evidence vouching for the quality of the
scholarship in this article.

We think Judge Posner's remarks in Galina about the
Board's reliance on one of the State Department's country
reports apply equally here: "The country report is evidence
and sometimes the only evidence available, but the Board
should treat it with a healthy skepticism, rather than, as is
its tendency, as Holy Writ." Galina , 213 F.3d at 959.
Finally, the article and Lin's account are actually consistent
in many respects. Both report that fr equent demonstrations
occurred, and the article also confir ms Lin's claim that the
police had access to videotapes of the demonstrations. They
also agree that the government's r esponse was not as
severe as in Beijing. But much as Galina cautioned that a
country report saying that human rights wer e "generally
respected" did not categorically rule out an alien's claims of
persecution, id., so too the fact that the government did not
kill hundreds of people where Lin lived does not mean that
the government took no repressive action there. The
Board's performance in this case was less than it should
have been, a problem that, as Judge Posner has remarked,
appears to occur too often. See Galina, 213 F.3d at 958
(collecting cases). This court has itself rejected the Board's
credibility judgments in two published opinions,
Balasubramanrim and Senathirajah.

                               14
At oral argument the government maintained that a year
and a half of incarceration and forced labor for a fifteen-
year old who voiced opposition to the government is not
sufficiently severe punishment to qualify as persecution.
We emphatically disagree. That is a very long sentence for
simply voicing opposition to the government. If in Chang a
one-year or possibly longer sentence was sever e enough to
qualify as persecution for an adult who violated China's exit
laws based on his political beliefs, see 119 F.3d at 1066-67,
we think it follows that the year-and-a-half and possibly
longer sentence that Lin faces also constitutes persecution.
We also think it is worth pointing out that Lin has in
addition broken China's law by fleeing the country and
faces the same prosecution for that offense as the petitioner
in Chang. And unlike Chang, ther e can be no dispute that
Lin fled because of his political beliefs.

IV

We hold that Lin has satisfied the standar ds for both
political asylum and withholding of deportation. For the
foregoing reasons, the Board's or der of March 10, 2000, will
be reversed and remanded for further pr oceedings
consistent with this opinion.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               15